Case 18-00851-JDP        Doc 104    Filed 08/10/20 Entered 08/10/20 16:22:55          Desc Main
                                   Document      Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT

                                      DISTRICT OF IDAHO



 In re:                                )
                                       )              Case No. 18-00851-JDP
 RENTMASTER OF REXBURG, LLC,           )
                                       )              Chapter 7
             Debtor.                   )
                                       )
 _____________________________________ )


     ORDER GRANTING FINAL APPLICATION FOR ALLOWANCE OF FEES AND
                         COSTS FOR COUNSEL

          Before the Court is the Final Application for Allowance of Fees and Costs for Counsel

 filed July 1, 2020 (Dkt. No. 97), the Notice and Opportunity to Object to Final Application for

 Allowance of Fees and Costs for Counsel filed July 1, 2020 (Dkt. No. 98), and the Amended

 Notice and Opportunity to Object to Final Application for Allowance of Fees and Costs for

 Counsel filed July 16, 2020 (Dkt. No. 99) (the “Application”), by Counsel for Noah G. Hillen,

 Chapter 7 Trustee (the “Trustee”), no objections having been made thereto, and pursuant to 11

 U.S.C. §§ 327 and 330, and for good cause shown, IT IS HEREBY ORDERED:

     (1) The Application, Dkt. No. 97, is GRANTED; and

     (2) The Trustee is authorized to pay his prior Counsel of record the sum of $11,246.50 for

          services rendered on behalf of the Trustee and $1,323.61 for reimbursement of expenses

          incurred by Counsel for a total amount of $12,570.11.       PAYMENT OF THESE

          AMOUNTS MAY BE MADE AT THE DISCRETION OF TRUSTEE. // end of text

          //


                                                                                    48489.0012.12947421.1
Case 18-00851-JDP     Doc 104    Filed 08/10/20 Entered 08/10/20 16:22:55     Desc Main
                                Document      Page 2 of 2




                                                    DATED: August 10, 2020




                                                    _________________________

                                                    Jim D. Pappas

                                                    U.S. Bankruptcy Judge




 Submitted by: /s/ Brent R. Wilson ______________
              Brent R. Wilson, ISB No. 8936
              Attorneys for Trustee Noah Hillen




                                                                             48489.0012.12947421.1
